 



Exhibit 10.2
RealNetworks, Inc.
2007 EMPLOYEE STOCK PURCHASE PLAN
1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock through
accumulated payroll deductions. The Company’s intention is to have the Plan
qualify as an “employee stock purchase plan” under Section 423 of the Code. The
provisions of the Plan, accordingly, will be construed so as to extend and limit
Plan participation in a uniform and nondiscriminatory basis consistent with the
requirements of Section 423 of the Code. In addition, the Plan authorizes the
grant of options that would not qualify under Section 423 of the Code pursuant
to rules, procedures, or sub-plans adopted by the Administrator designed to
achieve desired tax or other objectives in particular locations outside the
United States.
2. Definitions.
     (a) “Administrator” means the Board or any Committee designated by the
Board to administer the Plan pursuant to Section 14.
     (b) “Applicable Laws” means the requirements relating to the administration
of equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where participants in the Plan are located.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Change in Control” means the occurrence of any of the following
events:
          (i) Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or
          (ii) The consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets; or
          (iii) The consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
     (e) “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
     (f) “Committee” means a committee of the Board appointed in accordance with
Section 14 hereof.
     (g) “Common Stock” means the common stock of the Company.
     (h) “Company” means RealNetworks, Inc., a Washington corporation.
     (i) “Compensation” means all cash salary, wages, bonuses, commissions and
other amounts paid to or on behalf of a Participant for services performed or on
account of holidays, vacation, sick leave or other similar events, including any
amounts by which such amounts are reduced, at the election of a Participant,
pursuant to a cafeteria plan described in Section 125 of the Code, a dependent
care assistance program described in Section 129 of the Code, a cash or deferred
arrangement described in Section 401(k) of the Code, or any similar plan,
program or arrangement, but excluding the value of any noncash benefits under
any employee benefit plans and any special amounts paid to the Participant that
are specifically excluded by the Committee.
     (j) “Designated Subsidiary” means any Subsidiary that has been designated
by the Administrator from time to time in its sole discretion as eligible to
participate in the Plan.
     (k) “Director” means a member of the Board.
     (l) “Eligible Employee” means any individual who is a common law employee
of the Company or any of its current majority-owned subsidiaries (and each other
corporation designated by the Committee that hereafter becomes a majority-owned
subsidiary of the Company), except the following: (a) employees who have been
employed for less than 30 days; (b) employees whose customary employment is 20
hours or less per week; and (c) employees whose customary employment is for not
more than five months in any calendar year, unless for participants outside the
United States, such limitations in eligibility are not permitted under
Applicable Laws outside the United States. Except as otherwise expressly
provided in the Plan and permitted by Section 423 of the

-1-



--------------------------------------------------------------------------------



 



Code, all Eligible Employees shall have the same rights and obligations under
the Plan. For purposes of the Plan, the employment relationship will be treated
as continuing intact while the individual is on sick leave or other leave of
absence that the Employer approves.
     (m) “Employer” means any one or all of the Company and its Designated
Subsidiaries.
     (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.
     (o) “Exercise Date” means the first Trading Day on or before June 30 and
December 31 of each year. The first Exercise Date under the Plan will be
June 30, 2008.
     (p) “Fair Market Value” means, as of any date and unless the Administrator
determines otherwise, the value of Common Stock determined as follows:
          (i) If the Common Stock is listed on any established stock exchange or
a national market system, including without limitation the Nasdaq National
Market, its Fair Market Value will be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or system
on the date of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
          (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
will be the mean of the closing bid and asked prices for the Common Stock on the
date of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or
          (iii) In the absence of an established market for the Common Stock,
the Fair Market Value thereof will be determined in good faith by the
Administrator.
     (q) “Fiscal Year” means the fiscal year of the Company.
     (r) “New Exercise Date” means a new Exercise Date set by shortening any
Offering Period then in progress.
     (s) “Offering Date” means the first Trading Day of each Offering Period.
     (t) “Offering Periods” means the periods of approximately six months during
which an option granted pursuant to the Plan may be exercised, (i) commencing on
the first Trading Day on or after January 1 of each year and terminating on the
first Trading Day on or before June 30, approximately six months later, and
(ii) commencing on the first Trading Day on or after July 1 of each year and
terminating on the first Trading Day on or before December 31, approximately six
months later; provided, however, that the first Offering Period under the Plan
will commence with the first Trading Day on or after January 1, 2008 and end on
the first Trading Day on or before June 30, 2008; and provided, further, that
the second Offering Period under the Plan will commence on the first Trading Day
on or after Junly 1, 2008. The duration and timing of Offering Periods may be
changed pursuant to Sections 4 and 19.
     (u) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
     (v) “Plan” means this RealNetworks, Inc. 2007 Employee Stock Purchase Plan.
     (w) “Purchase Period” means the period during an Offering Period during
which shares of Common Stock may be purchased on a participant’s behalf in
accordance with the terms of the Plan. Unless the Administrator provides
otherwise, the Purchase Period will have the same duration and coincide with the
length of the Offering Period.
     (x) “Purchase Price” means an amount equal to eighty-five percent (85%) of
the Fair Market Value of a share of Common Stock on the Exercise Date; provided
however, that the Purchase Price may be determined for subsequent Offering
Periods by the Administrator subject to compliance with Section 423 of the Code
(or any successor rule or provision or any other applicable law, regulation or
stock exchange rule) or pursuant to Section 19.
     (y) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
     (z) “Trading Day” means a day on which the national stock exchange upon
which the Common Stock is listed is open for trading.
3. Eligibility.
     (a) Offering Periods. Any Eligible Employee on a given Offering Date will
be eligible to participate in the Plan, subject to the requirements of
Section 5.
     (b) Limitations. Any provisions of the Plan to the contrary
notwithstanding, no Eligible Employee will be granted an option under the Plan
(i) to the extent that, immediately after the grant, such Eligible Employee (or
any other person whose stock would be attributed to such Eligible Employee
pursuant to Section 424(d) of the Code) would own capital stock of the Company
or

-2-



--------------------------------------------------------------------------------



 



any Parent or Subsidiary of the Company and/or hold outstanding options to
purchase such stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of the capital stock of the Company or of
any Parent or Subsidiary of the Company, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans (as defined in
Section 423 of the Code) of the Company or any Parent or Subsidiary of the
Company accrues at a rate which exceeds twenty-five thousand dollars ($25,000)
worth of stock (determined at the Fair Market Value of the stock at the time
such option is granted) for each calendar year in which such option is
outstanding at any time.
4. Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day on or
after January 1 and July 1 each year, or on such other date as the Administrator
will determine. The Administrator will have the power to change the duration of
Offering Periods (including the commencement dates thereof) with respect to
future offerings without shareholder approval if such change is announced prior
to the scheduled beginning of the first Offering Period to be affected
thereafter.
5. Participation. An Eligible Employee may participate in the Plan pursuant to
Section 3(a) by (i) submitting to the Company’s stock plan administration office
(or its designee), on or before a date prescribed by the Administrator prior to
an applicable Offering Date, a properly completed subscription agreement
authorizing payroll deductions in the form provided by the Administrator for
such purpose, or (ii) following an electronic or other enrollment procedure
prescribed by the Administrator.
6. Payroll Deductions.
     (a) At the time a participant enrolls in the Plan pursuant to Section 5, he
or she will elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding ten percent (10%) of the Compensation
which he or she receives on each pay day during the Offering Period, provided,
however, that no Participant may apply payroll deductions in excess of $10,000
toward the purchase of Common Stock under the Plan during any calendar year. The
Committee may set such minimum level of payroll deductions as the Committee
determines to be appropriate. Any minimum level of deductions set by the
Committee shall apply equally to all Eligible Employees. A participant’s
subscription agreement will remain in effect for successive Offering Periods
unless terminated as provided in Section 10 hereof.
     (b) A Participant in the Plan on the last day of an Offering Period shall
automatically continue to participate in the Plan during the next Offering
Period unless he or she withdraws in the manner described in Section 10.
     (c) All payroll deductions made for a participant will be credited to his
or her account under the Plan and will be withheld in whole percentages only. A
participant may not make any additional payments into such account. A
Participant’s accumulated payroll deductions shall remain the property of the
Participant until applied toward the purchase of shares of Common Stock under
the Plan, but may be commingled with the general funds of the Company. No
interest will be paid on payroll deductions accumulated under the Plan.
     (d) A participant may discontinue his or her participation in the Plan as
provided in Section 10, and may not increase or decrease the rate of his or her
payroll deductions during an Offering Period (it being understood that a
participant may increase or decrease his or her payroll deductions for future
Offering Periods prior to the commencement of any such Offering Period). Any
change of a participant’s contribution rate for future Offering Periods may be
accomplished by (i) properly completing and submitting to the Company’s stock
plan administration office (or its designee), on or before a date prescribed by
the Administrator a new subscription agreement authorizing the change in payroll
deduction rate in the form provided by the Administrator for such purpose, or
(ii) following an electronic or other procedure prescribed by the Administrator.
If a participant has not followed such procedures to change the rate of payroll
deductions, the rate of his or her payroll deductions will continue at the
originally elected rate throughout future Offering Periods (unless terminated as
provided in Section 10).
     (e) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), a participant’s payroll
deductions may be decreased to zero percent (0%) at any time during an Offering
Period. Subject to Section 423(b)(8) of the Code and Section 3(b) hereof,
payroll deductions will recommence at the rate originally elected by the
participant effective as of the beginning of the first Offering Period which is
scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10.
     (f) At the time the option is exercised, in whole or in part, or at the
time some or all of the Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s or Employer’s
federal, state, or any other tax liability payable to any authority, national
insurance, social security or other tax withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock. At
any time, the Company or the Employer may, but will not be obligated to,
withhold from the participant’s compensation the amount necessary for the
Company or the Employer to meet applicable withholding obligations, including
any withholding required to make available to the Company or the Employer any
tax deductions or benefits attributable to sale or early disposition of Common
Stock by the Eligible Employee.
7. Grant of Option. On the Offering Date of each Offering Period, each Eligible
Employee participating in such Offering Period will be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up

-3-



--------------------------------------------------------------------------------



 



to a number of shares of Common Stock determined by dividing such Eligible
Employee’s payroll deductions accumulated prior to such Exercise Date and
retained in the Eligible Employee’s account as of the Exercise Date by the
applicable Purchase Price; provided that such purchase will be subject to the
limitations set forth in Sections 3(b) and 13. The Eligible Employee may accept
the grant of such option by electing to participate in the Plan in accordance
with the requirements of Section 5. Exercise of the option will occur as
provided in Section 8, unless the participant has withdrawn pursuant to
Section 10. The option will expire on the last day of the Offering Period.
8. Exercise of Option.
     (a) Unless a participant withdraws from the Plan as provided in Section 10,
his or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option will be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares of Common Stock will be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share will be retained in the participant’s account for the subsequent
Offering Period, subject to earlier withdrawal by the participant as provided in
Section 10. Any other funds left over in a participant’s account after the
Exercise Date will be returned to the participant. During a participant’s
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.
     (b) If the Administrator determines that, on a given Exercise Date, the
number of shares of Common Stock with respect to which options are to be
exercised may exceed (i) the number of shares of Common Stock that were
available for sale under the Plan on the Offering Date of the applicable
Offering Period, or (ii) the number of shares of Common Stock available for sale
under the Plan on such Exercise Date, the Administrator may in its sole
discretion provide that the Company will make a pro rata allocation of the
shares of Common Stock available for purchase on such Offering Date or Exercise
Date, as applicable, in as uniform a manner as will be practicable and as it
will determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and continue
all Offering Periods then in effect or terminate all Offering Periods then in
effect pursuant to Section 19. The Company may make a pro rata allocation of the
shares available on the Offering Date of any applicable Offering Period pursuant
to the preceding sentence, notwithstanding any authorization of additional
shares for issuance under the Plan by the Company’s shareholders subsequent to
such Offering Date.
9. Delivery. As soon as reasonably practicable after each Exercise Date on which
a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each participant the shares purchased upon exercise of his or her
option in a form determined by the Administrator (in its sole discretion) and
pursuant to rules established by the Administrator. The Company may permit or
require that shares be deposited directly with a broker designated by the
Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer. The Company may require that
shares be retained with such broker or agent for a designated period of time
and/or may establish other procedures to permit tracking of disqualifying
dispositions of such shares. No participant will have any voting, dividend, or
other shareholder rights with respect to shares of Common Stock subject to any
option granted under the Plan until such shares have been purchased and
delivered to the participant as provided in this Section 9.
10. Withdrawal.
     (a) A participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by (i) submitting to the Company’s payroll
office (or its designee) a written notice of withdrawal in the form prescribed
by the Administrator for such purpose, or (ii) following an electronic or other
withdrawal procedure prescribed by the Administrator. All of the participant’s
payroll deductions credited to his or her account will be paid to such
participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period will be automatically terminated,
and no further payroll deductions for the purchase of shares will be made for
such Offering Period. If a participant withdraws from an Offering Period,
payroll deductions will not resume at the beginning of the succeeding Offering
Period unless the participant re-enrolls in the Plan in accordance with the
provisions of Section 5.
     (b) A participant’s withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.
11. Termination of Employment. Upon a participant’s ceasing to be an Eligible
Employee, for any reason, he or she will be deemed to have elected to withdraw
from the Plan and the payroll deductions credited to such participant’s account
during the Offering Period but not yet used to purchase shares of Common Stock
under the Plan will be returned to such participant or, in the case of his or
her death, to the person or persons entitled thereto under Section 15, and such
participant’s option will be automatically terminated.
12. Interest. No interest will accrue on the payroll deductions of a participant
in the Plan, unless required by non-United States Applicable Laws for
participants outside the United States.
13. Stock.

-4-



--------------------------------------------------------------------------------



 



     (a) Subject to adjustment upon changes in capitalization of the Company as
provided in Section 18 hereof, the maximum number of shares of Common Stock
which will be made available for sale under the Plan will be One Million Five
Hundred Thousand (1,500,000) shares.
     (b) Until the shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
a participant will only have the rights of an unsecured creditor with respect to
such shares, and no right to vote or receive dividends or any other rights as a
shareholder will exist with respect to such shares.
     (c) Shares of Common Stock to be delivered to a participant under the Plan
will be registered in the name of the participant or in the name of the
participant and his or her spouse, or in the name of a bank or broker nominee
designated to hold such shares for the benefit of the participant in an account
established in the participant’s name.
14. Administration. The Plan will be administered by the Board or a Committee
appointed by the Board, which Committee will be constituted to comply with
Applicable Laws. The Administrator will have full and exclusive discretionary
authority to construe, interpret and apply the terms of the Plan, to determine
eligibility and to adjudicate all disputed claims filed under the Plan,
including, without limitation, as further provided in Section 24. Every finding,
decision and determination made by the Administrator will, to the full extent
permitted by law, be final and binding upon all parties.
15. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition will be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.
16. Use of Funds. The Company may use all payroll deductions received or held by
it under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such payroll deductions. Until shares of Common Stock are
issued, participants will only have the rights of an unsecured creditor with
respect to such shares.
17. Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Eligible Employees at
least annually, which statements will set forth information including the
Purchase Price, the number of shares of Common Stock purchased and the remaining
cash balance, if any.
18. Adjustments, Dissolution, Liquidation, Merger or Change in Control.
     (a) Adjustments. In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock occurs, the
Administrator, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, will, in such
manner as it may deem equitable, adjust the number and class of Common Stock
which may be delivered under the Plan, the Purchase Price per share and the
number of shares of Common Stock covered by each option under the Plan which has
not yet been exercised, and the numerical limits of Sections 7 and 13.
     (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a New Exercise Date, and will terminate immediately prior
to the consummation of such proposed dissolution or liquidation, unless provided
otherwise by the Administrator. The New Exercise Date will be before the date of
the Company’s proposed dissolution or liquidation. The Administrator will notify
each participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option will be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10
hereof.
     (c) Merger or Change in Control. In the event of a merger or Change in
Control, each outstanding option will be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, the Offering Period with respect to which
such option relates will be shortened by setting a New Exercise Date and will
end on the New Exercise Date. The New Exercise Date will occur before the date
of the Company’s proposed merger or Change in Control. The Administrator will
notify each participant in writing prior to the New Exercise Date, that the
Exercise Date for the participant’s option has been changed to the New Exercise
Date and that the participant’s option will be exercised automatically on the
New Exercise Date, unless prior to such date the participant has withdrawn from
the Offering Period as provided in Section 10 hereof.
19. Amendment or Termination.
     (a) The Administrator, in its sole discretion, may amend, suspend, or
terminate the Plan, or any part thereof, at any time and for any reason. If the
Plan is terminated, the Administrator, in its discretion, may elect to terminate
all outstanding Offering Periods either immediately or upon completion of the
purchase of shares of Common Stock on the next Exercise Date (which may be

-5-



--------------------------------------------------------------------------------



 



accomplished by the Administrator setting a New Exercise Date in its
discretion), or may elect to permit Offering Periods to expire in accordance
with their terms (and subject to any adjustment pursuant to Section 18). If the
Offering Periods are terminated prior to expiration, all amounts then credited
to participants’ accounts which have not been used to purchase shares of Common
Stock will be returned to the participants (without interest thereon, except as
otherwise required under local laws) as soon as administratively practicable.
     (b) Without shareholder consent and without limiting Section 19(a), the
Administrator will be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable which are
consistent with the Plan.
     (c) In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Administrator may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
          (i) amending the Plan to conform with the safe harbor definition under
Statement of Financial Accounting Standards 123(R), including with respect to an
Offering Period underway at the time;
          (ii) altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;
          (iii) shortening any Offering Period by setting a New Exercise Date,
including an Offering Period underway at the time of the Administrator action;
          (iv) reducing the maximum percentage of Compensation a participant may
elect to set aside as payroll deductions; and
          (v) reducing the maximum number of Shares a participant may purchase
during any Offering Period or Purchase Period.
     Such modifications or amendments will not require shareholder approval or
the consent of any Plan participants.
20. Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
21. Conditions Upon Issuance of Shares. Shares of Common Stock will not be
issued with respect to an option unless the exercise of such option and the
issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the shares may then be listed, and will be further subject
to the approval of counsel for the Company with respect to such compliance.
     As a condition to the exercise of an option, the Company may require the
person exercising such option to represent and warrant at the time of any such
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.
22. Term of Plan. The Plan will become effective upon the earlier to occur of
its adoption by the Board or its approval by the shareholders of the Company. It
will continue in effect for a term of twenty (20) years, unless sooner
terminated under Section 20.
23. Shareholder Approval. The Plan will be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such shareholder approval will be obtained in the manner
and to the degree required under Applicable Laws.
24. Rules for Non-United States Jurisdictions.
     (a) Special Rules or Procedures. Notwithstanding any provision to the
contrary in this Plan, the Administrator may adopt rules or procedures relating
to the operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures for jurisdictions outside of the
United States. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules and procedures regarding
eligibility to participate, the definition of Compensation, handling of payroll
deductions, making of contributions to the Plan in forms other than payroll
deductions, establishment of bank or trust accounts

-6-



--------------------------------------------------------------------------------



 



to hold payroll deductions, payment of interest, conversion of local currency,
obligations to pay payroll tax, determination of beneficiary designation
requirements, withholding procedures and handling of stock certificates which
vary with local requirements.
     (b) Non-423 Plan Rules, Procedures or Sub-Plans. The Administrator may also
adopt rules, procedures or sub-plans applicable to particular Designated
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Section 423 of the Code. Such rules, procedures and sub-plans may take
precedence over other provisions of this Plan, with the exception of Sections
13(a) and 20, but unless otherwise superseded by such rules, procedures and
sub-plans, the provisions of this Plan shall govern the operation of such
arrangements. To the extent inconsistent with the requirements of Section 423 of
the Code, the options affected by such rules, procedures and sub-plans shall not
be considered to comply with Section 423 of the Code.

-7-